EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Neuworth on 07/07/2021.
The application has been amended as follows: 

Claim 41. A treadmill, comprising: 
a frame having a front end and a rear end opposite the front end; 
a running belt coupled to the frame and defining a running surface; 
a brake coupled to the running belt and adapted to restrict a speed of rotation of the running belt; and 
a motion restricting element coupled to the frame and configured to selectively transfer rotational force of the running belt to the brake, the motion restricting element comprising a first ring element and a second ring element, wherein the first ring element is independently movable relative to the second ring element; 
wherein in response to a speed of the running belt differing from that of the first element of the motion restricting element, the motion restricting element substantially prevents transmission of rotational force of the running belt to the brake.

Claims 42- 43 are canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claims 21, 28, 35, and 40.  In particular, the cited references do not disclose a treadmill as substantially claimed and having a motion restriction element having a first ring independently movable relative to a second ring and operable to prevent transmission of rotational force of the running belt to the brake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784